91 F.3d 121
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Samuel A. WILSON, JR., Plaintiff, Appellant,v.George VOSE, et al., Defendants, Appellees.
No. 96-1184.
United States Court of Appeals, First Circuit.
July 25, 1996.

Samuel A. Wilson, Jr. on brief pro se.
Jeffrey B. Pine, Attorney General, and William M. Kolb, Special Assistant Attorney General, on brief for appellees George Vose, William Chang, Joseph Marocco and Sharon McMann.
J. Renn Olenn and Olenn & Penza on brief for appellee William Chang, M.D.
Before Torruella, Chief Judge, Boudin and Lynch, Circuit Judges.
Per Curiam.


1
Appellant Samuel Wilson, Jr., appeals from the district court's sua sponte dismissal of his claim that prison officials were deliberately indifferent to his serious medical needs in violation of the Eighth Amendment.  Finding appellant's claims of error to be without merit, we affirm substantially for the reasons given by the magistrate judge in his report and recommendation dated October 6, 1995, which the district court adopted as its decision.


2
Affirmed.